Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2019, 08/24/2021, and 03/07/2022 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for National Stage under 35 U.S.C. 371. The certified copy has been filed in parent Application No. PCT/AU2017/050827, filed on August 08, 2017. This application has been examined based on the amended disclosure of such application.

Claim Interpretation
Claims 1-2, 11, 13-14, and 16
Claims 5 and 19 recite a list of “weather parameter[s]” that includes “ceilometer.” A “ceilometer” is commonly defined as a device which measures and records certain weather parameters (i.e. the height of clouds). The use of “ceilometer” in Claims 5 and 19 is interpreted as meaning the weather parameters associated with a ceilometer.
Claims 8 and 22 recite that “the real time parameters” of the “system of claim[s 1 and 14]” could be “(h) maximum take off weight, mass/force.” The system of claim[s 1 and 14]” comprises “at least one processing apparatus” that “generates said real-time parameters of the aircraft based on . . . the data received from the plurality of in-ground sensors.” The common interpretation of “maximum take off weight, mass/force” would include a specification dictated from the aircraft manufacturer. Therefore, if “at least one processing apparatus” generates the real-time parameter of “maximum take off weight, mass/force,” such generation must be “based on . . . the data received from the plurality of in-ground sensors” (i.e. the in-ground sensors data can identify the type of aircraft, which the “maximum take off weight, mass/force” could based on). 
Claims 8 and 22 utilizes a forward slash (“/”) in a grammatical list. Such lists utilizing a forward slash are to be interpreted as having an independent relationship as the broadest reasonable interpretation. Therefore, “tyre(s)/bogie(s)/axle(s)” is interpreted as “tyre(s), bogie(s), or axle(s)” and “weight, mass/force” is interpreted as “weight, mass, or force.”
Claim 7 and 21 recite “tasks” including “speed detection” and “speed acquisition” as separate items in a Markush group. The broadest reasonable interpretation of “speed detection” and “speed acquisition” are not interpreted as distinct, despite being written as separate items in a Markush group.
Claims 14 and 15 recite “up weight” in (b)(iv)(C) and (b)(v) of Claim 14 and (a) of Claim 15. The term "up weight" is interpreted as "all-up weight (AUW)," also known as gross weight, which is discussed in the disclosure.

Claim Objections
Claims 1, 5-6, 8-9, 11-13, 19, 20, and 22 are objected to because of the following informalities:  
Claims 1, 9, 11, and 13 recite “positioning . . . is determined by a type of the aircraft” in the third-to-last paragraph of Claim 1 and the last paragraph of Claims 11 and 13 and “the real-time parameters determine a toll” in the last paragraph of Claims 1 and 9. The broadest reasonable interpretation of “type of the aircraft” and “real-time parameters” does not include a device capable of making a determination. Therefore, the limitation of the “type of the aircraft” determining a “position” and the “real-time parameters” determining a “toll” are conflicting with the broadest reasonable interpretation.  Further examination of Claims 1, 9, 11, and 13 will be based on interpreting “a positioning of the at least two sensing apparatus is determined by a type of the aircraft . . .” of the third-to-last paragraph of Claim 1 and the last paragraph of Claims 11 and 13 as “a positioning of the at least two sensing apparatus is based on a type of the aircraft . . . ,” and “wherein the real-time parameters determine a toll payable for the aircraft, the toll being for utilising and aircraft landing venue” of the last paragraph of Claims 1 and 9 as “wherein the at least one processing apparatus determines a toll payable for the aircraft, the toll being for utilising and aircraft landing venue, based on the real-time parameters." 
Claims 5 and 19 recite “the at least one weather determination station being to obtain at least one weather parameter” in the second and third lines of Claims 5 and 19. The phrase “being to obtain” is grammatically confusing. Further examination of Claims 5 and 19 will interpret “. . . being to obtain . . .” as “. . . configured to obtain . . . .”
Claims 6, 8, 20, and 22 recite “real time parameters” in the last line of Claims 6 and 20 and the first line of Claims 8 and 22. Because Claims 6, 8, 20, and 22 depend on the “system of claim[s 1 and 14]” which are a “system for determining real-time parameters of an aircraft,” it is Claims 6, 8, 20, and 22 refers to the “real-time parameters” of Claims 1 and 14. Further examination of Claims 6, 8, 20, and 22 will interpret the “real time parameters” of the last line of Claims 6 and 20 and the first line of Claims 8 and 22 as “real-time parameters.”
Claim 12 recites “determining the landing fee for the aircraft based on a duration that the aircraft is at the aircraft landing venue, the duration being measured from a juncture when measuring the real-time parameters of the aircraft” at the end of Claim 12. The common definition of a “juncture” includes a particular point in time. The common definition of “duration” includes a span of time (i.e. between two particular points in time or from one particular point in time until another particular point in time). It is confusing as to whether “a juncture when measuring the real-time parameters of the aircraft” is a span of time or a particular point in time. Further examination of Claim 12 will interpret “the duration being measured from a juncture when measuring the real-time parameters of the aircraft” as “the duration being measured from a juncture when measuring the real-time parameters of the aircraft begins.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 11, and 13 recites the limitation ". . . each of the at least two sensing apparatus including a plurality of in-ground sensors arranged between the sensing apparatus" in the second paragraph of Claims 1, 11, and 13. The “plurality of in-ground sensors” is “include[ed]” in the “each of the at least two sensing apparatus” as well as “between the sensing apparatus.” Alternatively, the “sensing apparatus” “include[es]” the “plurality of in-ground sensors” and is outside of “plurality of in-ground sensors.” The limitations of “plurality of in-ground sensors arranged between the sensing apparatus” and “each of the at least two sensing apparatus including a plurality of in-ground sensors” are mutually exclusive, and therefore are the combination of the limitations is indefinite. Further examination of Claims 1, 11, and 13 herein will be based on interpreting ". . . each of the at least two sensing apparatus including a plurality of in-ground sensors arranged between the sensing apparatus" at the second paragraph of Claims 1, 11, and 13 as ". . . each of the at least two sensing apparatus including a plurality of in-ground sensors arranged in an array."
Claim 14 recites the limitation “(b) . . . (ii) determining from said data if a runweight is present; (iii) if a runweight is present, then determining if an aircraft is present.” 
It is confusing as to whether “(iii) . . . a runweight” is in reference to “(ii) . . . a runweight,” and therefore “a runweight” of subsection (b)(iii) is indefinite. Further examination of Claim 14 herein will be based on interpreting “(iii) if a runweight . . .” as “(iii) if said runweight . . . ,” similar to the style of the “data” of subsections (b)(i) and (b)(ii).
The term “runweight” is not commonly known or defined in the specification other than the trademarked name of the applicant. Because no alternative meaning is commonly known or discussed in the specification, “runweight” is interpreted as the runweight system disclosed in the application in accordance with MPEP 2173.05(u), and therefore is indefinite. Further Claim 14 herein will be based on interpreting a “runweight” as a “certain system” such that the limitation of Claim 14 would be interpreted as “(b) . . . (ii) determining from said data if a certain system is present; (iii) if a certain system is present, then determining if an aircraft is present.” 
Claim 14 recites the limitation “(b) . . . (v) determining if the centre of gravity, the up weight and the maximum take off weight are within the required allowances.” It is unclear in light of the specification and ordinary skill in the art how “the maximum take off weight” could be “within the required allowances” because “the maximum take off weight” is interpreted as an allowance required. Therefore, the limitation of “(b) . . . (v) determining if . . . the maximum take off weight [is] within the required allowances” is indefinite. Further examination of Claim 14 herein will be based on interpreting the limitation at (b)(v) of Claim 14 as stating "determining if the centre of gravity and the up weight are within the required allowances.”
Claim 15 similarly recites the limitation “ . . . the maximum take off weight are within the required allowances” at the end of Claim 15 and is similarly indefinite. Similaryly, further examination of Claim 15 herein will be based on interpreting the limitation at the end of Claim 15 as stating " determining if the centre of gravity and the up weight are within the required allowances.”
Claim 15 recites the “system of claim 14, configured to perform the steps of: (a) sending data representing . . . .” Claim 14 recites “(b) at least one processing apparatus configured to perform the steps of: (i) receiving data from the at least two sensing apparatus; (ii) determining from said data if a runweight is present.” Because it is unclear as to whether the “data” of Claim 14 is in reference to the “data” of Claim 14, the limitation of “(a) sending data representing . . . .” is indefinite. Further examination of Claim 15
Claim 22 recites the limitation “The system of claim 14, wherein the real time parameters are selected from a group consisting of: [parameters (a)-(s)]” requiring that such parameters be selected.  Claim 14 upon which claim 22 depends recites in the preamble that the system is “for determining real-time parameters of an aircraft” seemingly requiring that the parameters be determined.  It is unclear if the selected parameters of claim 22 are intended to supplant the determined parameters of claim 14 or modify them in some way.  Additionally, although the preamble of claim 14 describes the intended use of the system to be “for determining real-time parameters of an aircraft,” no determinations of real-time parameters of an aircraft appear to occur within the body of the claim.  Consequently, it is unclear what, if any, positively recited elements of claim 14 are modified or further defined by claim 22.  For the purposes of examination, claim 22 is interpreted as requiring retrieval of a single Markush parameter (a)-(s). 
Claims 2-9, and 16-23 are rejected based on their dependency on Claims 1 and 14-15, which are rejected under 35 U.S.C. 112(b) as discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites “The system of claim 1, wherein the real-time parameters determine a toll payable for the aircraft, the toll being for utilising an aircraft landing venue,” however “the system of claim 1” includes the limitation that “the real-time parameters determine a toll payable for the aircraft, the toll being for utilising an aircraft landing venue” in the last paragraph of Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claim 1 recites a “system for determining real-time parameters of an aircraft, the system comprising:”
 “at least two sensing apparatus positioned along a surface of a taxiway, each of the at least two sensing apparatus including a plurality of in-ground sensors arranged between the sensing apparatus” and
“at least one processing apparatus to process data received from the at least two sensing apparatus and the in-ground sensors”; wherein
“the at least one processing apparatus generates said real-time parameters of the aircraft based on triggering of the sensing apparatus and the data received from the plurality of in-ground sensors,”
“a positioning of the at least two sensing apparatus is determined by a type of the aircraft being measured,”
 “at least some of the real-time parameters relates to weight and balance information of the aircraft,” and
 “the real-time parameters determine a toll payable for the aircraft, the toll being for utilizing and aircraft landing venue.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) processing, receiving, and generating data and real-time parameters and (2) determining a payable toll, all of which are managing personal behavior by following rules and interacting between people by communicating information(i.e. the processing, receiving, and generating data and real-time parameters) and organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic components (i.e., the “sensing apparatus,” “in-ground sensor,” position and arrangement thereof, and the “processing apparatus”) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” or “commercial or legal interactions,” but for the recitation of generic components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “sensing apparatus,” “in-ground sensor,” position and arrangement thereof, and the “processing apparatus” merely generally link the use of the abstract idea to a particular field of use. See MPEP 2106.05(h) (“Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:” “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “sensing apparatus,” “in-ground sensor,” position and arrangement thereof, and the “processing apparatus” amounts to no more than mere instructions to apply the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception in a field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Independent Claims 10 and 12 recite “A method for determining a [toll (Claim 10) or landing fee (Claim 12)] payable for an aircraft, the [toll (Claim 10) or landing fee (Claim 12)] being for utilising an aircraft landing venue, the method comprising:” 
“measuring real-time parameters of the aircraft” and (Claims 10 and 12)
determining the [toll (Claim 10) or landing fee (Claim 12)] for the aircraft based on” (Claims 10 and 12)
“the real-time parameters of the aircraft” (Claim 10) or
“a duration that the aircraft is at the aircraft landing venue, the duration being measured from a juncture when measuring the real-time parameters of the aircraft” (Claim 12).
Claims 10 and 12 have been given the full two-prong analysis including analyzing the  limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The elements and limitation of Claims 10 and 12 fail to establish claims that are not an abstract idea because Claims 10 and 12, in their entirety, recite managing personal behavior by following rules and interacting between people by communicating information(i.e. the measuring of parameters) and commercial or legal interactions (i.e. the determination of a toll or fee), which are methods of organizing human activity, an abstract idea, Claims 10 and 12 fail STEP 1 of the two-prong analysis and are held to be patent ineligible.
Dependent Claims 11 and 13 recites “The method of claim[s 10 and 12], wherein the measurement of the real-time parameters of the aircraft is carried out using a system.” Claims 11 and 13 recite that the system comprises the elements and limitations of the system of Claim 1. 
Claims 11 and 13 have been given the full two-prong analysis including analyzing the  limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because Claims 11 and 13 do not recite limitations or elements beyond Claims 1, 10, or 12. Therefore, Claims 11 and 13 are held patent ineligible.
Claims 11 and 13 have been given the full two-prong analysis including analyzing the  limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The elements and limitation of Claims 11 and 13 fail to establish claims that are not an abstract idea because the elements and limitations of Claims 11 and 13 comprise that of Claims 1, 10, and 12 discussed above. The organization of the elements and limitations of Claims 11 and 13 fail to integrate an abstract idea into a practical application just as discussed above for Claims 1, 10, and 12. Therefore, Claims 11 and 13 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Claims 14 and 15 recites “system for determining real-time parameters of an aircraft” (Claims 14 and 15), said system including: 
“at least two sensing apparatus, each of the at least two sensing apparatus including a plurality of in-ground sensors” (Claims 14 and 15) and
“at least one processing apparatus configured to perform the steps of:”
“receiving data from the at least two sensing apparatus” (Claims 14 and 15
“determining from said data if a runweight is present” (Claims 14 and 15);
“if a runweight is present, then determining if an aircraft is present” (Claims 14 and 15);
“if an aircraft is present, then determining” (Claims 14 and 15):
“a type of the aircraft” (Claims 14 and 15);
“a centre of gravity of the aircraft” (Claims 14 and 15);
“an up weight of the aircraft” (Claims 14 and 15); and
“a maximum take off weight” (Claims 14 and 15),
“determining if the centre of gravity, the up weight and the maximum take off weight are within the required allowances,” (Claims 14 and 15) and
“sending data representing that the centre of gravity, the up weight and the maximum take off weight are within the required allowances” (Claim 15).
Claims 14 and 15 have been given the full two-prong analysis including analyzing the  limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 14 and 15  over Claim 1 fails to establish claims that are not directed to an abstract idea because the further limitation limit the abstract idea of Claim 1 (i.e. the receiving, determining, and sending of information). The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the Claims 14 and 15 do not introduce additional elements. Additionally, configuring the system of Claim 1 in accordance with the further limitations of Claims 14 and 15 does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these claims generally link the abstract idea to a particular field of use, just as in Claim 1. Because the claims merely link the abstract idea to a particular field of use, the further limitations of these claims fail to Claims 14 and 15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 2-6 and 16-20 recite that:
“the in-ground sensors comprises: weight sensors; and presence sensors” (Claims 2 and 16);
“each of the sensing apparatus further includes imaging sensors, the imaging sensors being configured to enable identification of the aircraft” (Claims 3 and 17);
“the at least two sensing apparatus are positioned in a row to enable determination of presence of an aircraft, aircraft separation, speed measurement and aircraft classification” (Claims 4 and 18);
“at least one weather determination station, the at least one weather determination station being to obtain at least one weather parameter selected from a group consisting of: apparent wind speed, wind direction, air temperature, pavement temperature, relative humidity, pavement humidity, barometric pressure, heat index, wind chill, ceilometer, lateral and longitudinal wind draft, and air density” (Claims 5 and 19); and
“a visual display apparatus configured to indicate the real time parameters of the aircraft” (Claims 6 and 20).
Claims 2-6 and 16-20, have been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. 101. The further elements and limitations of Claims 2-6 and 16-20 over Claims 1 and 14 fail to establish claims that are not directed to an abstract idea because the further limitations merely limits the type of parameters collected by the sensors and what the arrangement of the sensors are “based on.” The element of Claims 2-6 and 16-20 beyond Claims 1 and 14 (i.e. weight, presence, and imaging sensors, the weather determination station, visual display apparatus) fails to establish claims that are not Claim 1. The organization of the additional elements and further limitations of Claims 2-6 and 16-20 over Claims 1 and 14 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claims 1 and 14. Additionally, performing the abstract ideas as recited in each of the elements and limitations of Claims 2-6 and 16-20, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claims 1 and 14. Therefore, Claims 2-6 and 16-20 amounts to merely linking the use of the abstract idea to a particular field of use. Because the claims merely link an abstract idea to a particular field of use, the elements and limitations of Claims 2-6 and 16-20 fail to establish that the claims provide an inventive concept, just as in Claims 1 and 14. Therefore, Claims 2-6 and 16-20 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 7-9 and 21-23 recite that:
 “the at least one processing apparatus is configured to carry out at least one of the following tasks: loop detection, direction detection, speed detection, force detection based on frequency, speed acquisition, determination of acceleration of the aircraft, determination of deceleration of the aircraft, compensating input signals to external parameters, conditioning input signals to external parameters, and linearizing of input signals to external parameters” (Claims 7 and 21);
“the real time parameters are selected from a group consisting of: (a) the aircraft's individual tire weight, mass/force; (b) all individual bogies/axles weight, mass/force; (c) accumulated lateral tyre(s)/bogie(s)/axle(s) weight, mass/force; (d) accumulated longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force; (e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s); (f) lateral tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (g) longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (h) maximum take off Claims 8 and 22); and
“the real-time parameters determine a toll payable for the aircraft, the toll being for utilising an aircraft landing venue” (Claims 9 and 23).
Claims 7-9 and 21-23 have been given the full two-prong analysis including analyzing the  limitations, both individually and in combination. These claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The elements and limitation of Claims 7-9 and 21-23 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely limit the type and use of the parameters and data of Claim 1. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the tasks of Claims 1 and 14 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to generally linking the use of the abstract idea to a particular field of use, just as in Claims 1 and 14. Because the claims merely linking the use of an abstract idea to a particular field of use, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 7-9 and 21-23 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20060085236A1 ("Smith" later granted as US7739167B2).
Regarding Claim 10, Smith discloses a “A method for determining a toll payable for an aircraft, the toll being for utilising an aircraft landing venue” (Fig. 8, ¶73, and ¶94 show a method for determining landing fees.), the method comprising:
“measuring real-time parameters of the aircraft” (Fig. 8 and ¶82 show the system that collects and processes aircraft and airport data. ¶68 and ¶90 shows that data may exist in real-time streams.) and
“determining the toll for the aircraft based on the real-time parameters of the aircraft” (¶73 shows "Invoicing for airport operations, such as take-off and landing fees can be automated, and more accurately based upon actual takeoff weight, number of passengers on board, and the like." See also ¶94.).
Regarding Claim 12, Smith
“measuring real-time parameters of the aircraft” (Fig. 8 and ¶82 show the system that collects and processes aircraft and airport data. ¶68 and ¶90 shows that data may exist in real-time streams.)
“determining the landing fee for the aircraft based on a duration that the aircraft is at the aircraft landing venue” (¶89 shows that "landing fees can be . . . based on . . . use of airport facilities . . . from the data sources described in Fig. 8." ¶89 further shows that the " automated system of the present invention can track aircraft automatically and report down to the minute (or even second) where an aircraft is parked or particular gate usage" and that "[t]his data may be used to invoice airlines for airport services." See also P38-39 showing background art which calculates fee based on duration.), and
“the duration being measured from a juncture when measuring the real-time parameters of the aircraft” (¶89 shows that the "automated system of the present invention can track aircraft automatically and report down to the minute (or even second) where an aircraft is parked or particular gate usage.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-9, 11, 13-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US20060085236A1 ("Smith" later granted as US7739167B2) in view of US4935885A ("McHale").
Regarding Claim 1, Smith teaches a “system for determining real-time parameters of an aircraft,” (Fig. 8 and ¶82 show the system that collects and processes aircraft and airport data. ¶68 and ¶90 shows that data may exist in real-time streams.) the system comprising:
“at least two sensing apparatus positioned along a surface of a taxiway, each of the at least two sensing apparatus including a plurality of in-ground sensors arranged between the sensing apparatus” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.”) and
“at least one processing apparatus to process data received from the at least two sensing apparatus and the in-ground sensors” (¶90 shows that "Data acquisition unit 302 acquires data 202, 204, 206, 208, and 210 from data sources 102, 104, 106, 108, and 110 to produce a single stream of raw uncorrelated data" and that "Data correlation and Assembly Unit 502 takes this stream of raw uncorrelated data and produces a single stream of fully correlated and calculated data 602." Fig. 8 shows that the data sources includes the sensing apparatus and inground sensors of ¶86, as well as the onboard weight sensors of ¶84.); wherein
“the at least one processing apparatus generates said real-time parameters of the aircraft based on [input from] the sensing apparatus and the data received from the plurality of in-ground sensors” (¶68 and ¶90 shows that data is a constant real time “stream." Fig. 8 shows that the data sources includes the sensing apparatus and inground sensors of ¶86, as well as the onboard weight sensors of ¶84. ¶88 shows that 
 “at least some of the real-time parameters relates to weight and balance information of the aircraft” (¶84 show that “data 204 such as aircraft type and weight, cargo, fuel weight, time on gate, off gate, on wheels, off wheels, air traffic controller (ATC) communication recording, and the like” may be “generated from aircraft by radio signals” and used “to determine aircraft weight, type, number of passengers, and other data relevant to airport revenue management." ¶94 shows that "Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement)." See also, Fig. 8.), and 
“the real-time parameters determine a toll payable for the aircraft, the toll being for utilizing and aircraft landing venue” (¶73 shows "Invoicing for airport operations, such as take-off and landing fees can be automated, and more accurately based upon actual takeoff weight, number of passengers on board, and the like." See also ¶94.).
Smith does not teach that:
the at least one processing apparatus generates said real-time parameters of the aircraft based on triggering of the sensing apparatus and the data received from the plurality of in-ground sensors” and
“a positioning of the at least two sensing apparatus is determined by a type of the aircraft being measured.”
McHale teaches a “system for determining real-time parameters of an aircraft” (Abstract), the system comprising:
“at least two sensing apparatus positioned along a surface of a taxiway, each of the at least two sensing apparatus including a plurality of in-ground sensors arranged between the sensing apparatus” (Abstract and ¶91 show “load-measuring device” and “load weighing means” set in a roadway. ¶91 also defines “platform” to include a roadway with in-ground sensors. Fig. 1 and ¶¶12-13 show “arrangement 100” which includes “code sensor means 80” as well as “load-measuring devices 10, 11, and 12.” Fig. 2 and ¶17-19 show “arrangement 200” which includes “ plurality of load-measuring devices 10', 11' and 12'” and “controller/interrogators 80 and 81.”) and
“at least one processing apparatus to process data received from the at least two sensing apparatus and the in-ground sensors” (Fig. 1-4B showing “micro computer 50.”); wherein
“the at least one processing apparatus generates said real-time parameters of the aircraft based on triggering of the sensing apparatus and the data received from the plurality of in-ground sensors” (Abstract and ¶¶20, 24, and 39 shows a computer that receives an “alert” to process and pass on sensor data. ¶13 shows that as an aircraft passes “sensor means 80,” “arrangement 100” “alerts” “micro computer means 50.” ¶19 shows that “micro computer 50” is alerted “whence” “controller/interrogator 81” reads information into “the passive transponder 82.”),
“a positioning of the at least two sensing apparatus is determined by a type of the aircraft being measured” (¶22 shows that the “platform” be “suitably arranged and disposed to accommodate the range of anticipated aircraft undercarriage and wheel 
“at least some of the real-time parameters relates to weight and balance information of the aircraft” (Abstract and ¶¶4-5 and 91 show that the parameters include weight and center of gravity information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McHale with Smith because Smith teaches that eliminating manual entry of aircraft and airport information via automation increases revenue for the airport (¶20 and ¶67) and McHale intends to automatically receive aircraft information (¶4). Thus, combining McHale with Smith furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, Smith teaches a “system for determining real-time parameters of an aircraft” (Fig. 8.), said system including:
“at least two sensing apparatus, each of the at least two sensing apparatus including a plurality of in-ground sensors” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.” ¶94 shows that "Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).") and
“at least one processing apparatus” (¶90 shows "Data acquisition unit 302 acquires data 202, 204, 206, 208, and 210 from data sources 102, 104, 106, 108, and 110 to produce a single stream of raw uncorrelated data" and "Data correlation and Assembly Unit 502 takes this stream of raw uncorrelated 
“receiving data from the at least two sensing apparatus” (¶90 and Fig. 8 show receiving data from sensors.);
“determining from said data if a runweight is present” (P88 "Missing data may be filled in by other sources. In addition, data from different sources may be used to correlate data to increase accuracy of data reporting." P88 shows that not all of the data sources need to be used and "[e]ach source of data may generate data.);
“if a runweight is present, then determining if an aircraft is present” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.” Sensing presence is included in sensing actual position.);
“if an aircraft is present, then determining:”
“a type of the aircraft” (¶84, ¶91, and ¶93 show the determination of the type of aircraft.) and
“an up weight of the aircraft” (¶94 shows that "Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).").
Smith does not teach that
 “if an aircraft is present, then determining:”
 “a centre of gravity of the aircraft” and
 “a maximum take off weight,”
“determining if the centre of gravity, the up weight and the maximum take off weight are within the required allowances.”
McHale teaches
 “. . . determining:”
“a type of the aircraft” (Fig. 1 and ¶12 shows an optical type “code sensor 80.” ¶13 shows that the sensor identifies “the type of aircraft.”);
“a centre of gravity of the aircraft” (¶14 shows that “the calculated load data, commonly referred to as load and balance calculations, will receive a check against the calculated gross weight and also the position of the center of gravity.”);
“an up weight of the aircraft” (¶11 show that the sensors determine “loadings on individual struts of an aircraft and thereby the gross weight of the aircraft.”); and
“a maximum take off weight” (¶3 shows “determining the weight and location of the center of gravity, of an aircraft prior to its taking-off, so that the pilot may safely and efficiently execute operation of the aircraft during the take-off procedure.” Included in the safe operation during the take-off procedure is the maximum take off weight.),
“determining if the centre of gravity, the up weight and the maximum take off weight are within the required allowances” (¶14-16 show alerting an operator of discrepancies in aircraft data. ¶3 shows “determining the weight and location of the center of gravity, of an aircraft prior to its taking-off, so that the pilot may safely and efficiently execute operation of the aircraft during the take-off procedure.” Included in the safe operation during the take-off procedure is the maximum take off weight and operation within the required allowances.).
Regarding Claim 15, Smith and McHale teaches the “system of claim 14” as shown above. Smith further teaches that “The system claimed in claim 14, configured to perform the steps of: (a) sending data representing . . . the up weight . . .” (Fig. 8 element 204 shows sending of aircraft type and weight). Smith does not teach that “The system claimed in claim 14, configured to perform the steps of: (a) sending data representing that the centre of gravity, the up weight and the maximum take off weight are within the required allowances.” McHale teaches that “The system claimed in claim 14, configured to perform the steps of: (a) sending data representing that the centre of gravity, the up weight and the maximum take off weight are within the required allowances” (¶14-16 show alerting an operator of discrepancies in aircraft data. ¶3 shows “determining the weight and location of the center of gravity, of an aircraft prior to its taking-off, so that the pilot may safely and efficiently execute operation of the aircraft during the take-off procedure.” Included in the safe operation during the take-off procedure is the maximum take off weight and operation within the required allowances.).
Regarding Claims 2 and 16, Smith and McHale teach the “system of claim[s 1 and 15]” as shown above. Smith further teaches that “the in-ground sensors comprises” “presence sensors” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.” Sensing presence is included in sensing actual position.) and “weight sensors” (¶94 shows that "Aircraft weight can be readily determined by knowing aircraft type, souls on board, cargo weight, fuel weight, or even reported weight data (or even weight sensors embedded in pavement).").
Regarding Claims 3 and 17, Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith does not teach that “each of the sensing apparatus further includes imaging sensors, the imaging sensors being configured to enable identification of the aircraft.” McHale
Regarding Claims 5 and 19, Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith teaches “. . . obtain[ing] at least one weather parameter . . .” (Fig. 8 and ¶87 shows use of weather data.). Smith does not teach “at least one weather determination station, the at least one weather determination station being to obtain at least one weather parameter selected from a group consisting of: apparent wind speed, wind direction, air temperature, pavement temperature, relative humidity, pavement humidity, barometric pressure, heat index, wind chill, ceilometer, lateral and longitudinal wind draft, and air density.” McHale further teaches “at least one weather determination station, the at least one weather determination station being to obtain at least one weather parameter selected from a group consisting of: apparent wind speed, wind direction, air temperature, pavement temperature, relative humidity, pavement humidity, barometric pressure, heat index, wind chill, ceilometer, lateral and longitudinal wind draft, and air density” (Fig. 2 and ¶19 show a “wind speed and direction unit 90, ambient air temperature unit 91 and relative humidity unit 92.” ¶20 shows that the weather data can be used to correct inaccuracies in the lead measurements caused “because of wind strength and direction, ambient air temperature and relative humidity.”). 
Regarding Claims 6 and 20, Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith further teaches “a visual display apparatus configured to indicate the real time parameters of the aircraft” (Fig. 8, ¶82, and ¶92 shows that the parameters may be visually displayed.).  
Regarding Claims 7 and 21, Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith further teaches that “the at least one processing apparatus is configured to carry out at least one of the following tasks: loop detection, direction detection, speed detection, force detection based on frequency, speed acquisition, determination of acceleration of the aircraft, determination of deceleration of the aircraft, compensating input signals to external parameters, conditioning input signals to external parameters, and linearizing of input signals to external parameters” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in 
Regarding Claims 8 and 22, Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith teaches that “the real time parameters are selected from a group consisting of: (a) the aircraft's individual tire weight, mass/force; (b) all individual bogies/axles weight, mass/force; (c) accumulated lateral tyre(s)/bogie(s)/axle(s) weight, mass/force; (d) accumulated longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force; (e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s); (f) lateral tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (g) longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (h) maximum take off weight, mass/force; (i) longitudinal centre of gravity; (j) lateral centre of gravity; (k) total centre of gravity; (1) tyre detection; (m) aircraft speed; (n) validation of constant velocity of the aircraft; (o) tyre inflation irregularities; (p) identification indicia pertaining to the aircraft; (q) left to right aircraft loading balance information and distribution; (r) fore to aft aircraft loading balance information and distribution; and (s) the aircraft loading and balance information and distribution” (¶84, ¶90-91, and ¶94 shows “reported weight data.” Therefore, ¶84, ¶90-91, and ¶94 discloses at least “(e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s).”). McHale also teaches that “the real time parameters are selected from a group consisting of: (a) the aircraft's individual tire weight, mass/force; (b) all individual bogies/axles weight, mass/force; (c) accumulated lateral tyre(s)/bogie(s)/axle(s) weight, mass/force; (d) accumulated longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force; (e) total accumulated weight, mass/force of all tyre(s)/bogie(s)/axle(s); (f) lateral tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (g) longitudinal tyre(s)/bogie(s)/axle(s) weight, mass/force distribution; (h) maximum take off weight, mass/force; (i) longitudinal centre of gravity; (j) lateral centre of gravity; (k) total centre of gravity; (1) tyre detection; (m) aircraft speed; (n) validation of constant velocity of the aircraft; (o) tyre inflation irregularities; (p) identification indicia pertaining to the aircraft; (q) left to right aircraft loading 
Regarding Claims 9 and 23, Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith further teaches that “the real-time parameters determine a toll payable for the aircraft, the toll being for utilising an aircraft landing venue” (¶73 shows "Invoicing for airport operations, such as take-off and landing fees can be automated, and more accurately based upon actual takeoff weight, number of passengers on board, and the like." See also ¶94.).
Regarding Claims 11 and 13, Smith teaches the “system of claim[s 10 and 12]” as shown above. Smith further teaches that “the measurement of the real-time parameters of the aircraft is carried out using a system comprising:”
“at least two sensing apparatus, each of the at least two sensing apparatus including a plurality of in-ground sensors” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.”) and
“at least one processing apparatus to process data received from the at least two sensing apparatus” (¶90 shows that "Data acquisition unit 302 acquires data 202, 204, 206, 208, and 210 from data sources 102, 104, 106, 108, and 110 to produce a single stream of raw uncorrelated 
“the processing apparatus generates said real-time parameters of the aircraft based on the data received from the at least two sensing apparatus” (¶68 and ¶90 shows that data is a constant real time “stream." Fig. 8 shows that the data sources includes the sensing apparatus and inground sensors of ¶86, as well as the onboard weight sensors of ¶84. ¶88 shows that not all of the data sources need to be used and "[e]ach source of data may generate data." Therefore, receiving input from the inground sensors of ¶86 or onboard sensors of ¶84 causes the “Data Acquisition Unit 302” and “Data Correlation and Assembly Unit 502” to “generate” the real time parameters.).
Smith does not teach that “a positioning of the at least two sensing apparatus is determined by a type of the aircraft being measured.”
McHale teaches that “a positioning of the at least two sensing apparatus is determined by a type of the aircraft being measured” (¶22 shows that the “platform” be “suitably arranged and disposed to accommodate the range of anticipated aircraft undercarriage and wheel arrangements.” ¶91 and Fig. 7-13 show sensor positioning based on the “different ‘footprints’/’wheel prints’ of the aircraft to be weighed.”).
Claims 4 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over US20060085236A1 ("Smith" later granted as US7739167B2) in view of US4935885A ("McHale") and US4163283A ("Darby"). Smith and McHale teach the “system of claim[s 1 and 14]” as shown above. Smith
“presence of an aircraft” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.” Sensing presence is included in sensing actual position.), 
“aircraft separation” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.” Sensing aircraft separation is included in sensing actual position and tracks of an aircraft.), and
“speed measurement” (¶86 shows an “Aircraft Multilateration Flight Tracking System 108” which could include "aircraft sensors mounted in taxiways and runways (e.g. conductive loops or the like) or other types of systems" that can produce or determine the “actual position,” “speed,” or “tracks (paths followed) of an aircraft.”).
Smith does not teach that “the at least two sensing apparatus are positioned in a row to enable determination of presence of an aircraft, aircraft separation, speed measurement, and aircraft classification.”
Darby teaches that “the at least two sensing apparatus are positioned in a row” (Fig. 1 and ¶2 shows sensor set 12 comprising of two sensors positioned in a row.) “to enable determination of aircraft classification” (The Abstract shows the determination of “type of aircraft” based on wheelbase measured by two sensors.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Darby with Smith and McHale because Smith teaches that eliminating manual entry of aircraft and airport information via automation increases revenue for the airport (¶20 Darby intends to automatically receive aircraft information (¶7). Thus, combining Darby with Smith and McHale furthers the interest taught in Smith, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-5258582-A (“Junginger”) shows the calculation of center of gravity based on measurements at the landing gear.
US-5214586-A (“Nance”) shows accurately measuring gross weight of an aircraft utilizing multiple inputs.
US-6462697-B1 (“Klamer”) shows tracking and measurement of aircraft and aircraft parameters with sensors under the taxiways or runways.
WO-2017079848-A1 (“Kleywegt”) shows an aircraft weight and balance data management system.
FR-2914416-A1 (“Daniel”) shows in-ground weighing units used to calculate center of gravity.
RU-131480-U1 (“Krasnikov”) shows software and hardware that calculates center of gravity based on a load platform.
EP-0245030-A2 (“Garrington”) shows identification of type of aircraft based on sensors along a runway.
US-20180274966-A1 (“Jurik”) shows in ground sensor which can detect weight, speed, acceleration, direction of movement, health of tires, and number and type of axes.
US-20110232973-A1 (“Abercrombie”-1) shows a platform which performs weighing of a moving aircraft.
US-20110232974-A1 (“Abercrombie”-2) shows a movable pad which weighs an aircraft and collects other parameters .
US-20090125273-A1 (“Hively”) shows improved accuracy on a weighing system similar to those disclosed in Abercrombie.
US-20060111868-A1 (“Beshears”) shows an information infrastructure which integrates measurement of aircraft parameters, such as those disclosed in Abercrombie.
US-20130197739-A1 (“Gallagher”) shows a system which monitors aircraft parameters and verifies such parameters are within allowable tolerances.
US-20130030613-A1 (“Friedlander”) shows the real time monitoring of a runway and runway conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628